Citation Nr: 9928025	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the left forearm.  

2.  Entitlement to service connection for residuals of 
laterite poisoning.

3.  Entitlement to service connection for residuals of 
malaria.

4.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
ingrown toenails. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1972.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision, dated in August 
1994, of the Department of Veterans Affairs (VA), Phoenix, 
Arizona, Regional Office (RO).  


FINDINGS OF FACT

1.  Competent evidence demonstrating that the veteran 
currently has a residual disability due to a shrapnel wound 
to the left forearm not been presented. 

2.  Competent evidence demonstrating that the veteran 
currently has a residual disability due to laterite poisoning 
has not been presented. 

3.  Competent evidence demonstrating that the veteran 
currently has malaria or a residual disability due to malaria 
has not been presented. 

4.  In an August 1984 rating decision, the RO denied 
entitlement to service connection for residuals of removal of 
the right great toenail due to ingrown toenails.       

5.  Evidence submitted since the August 1984 rating decision 
is new, but this evidence is not material and it does not 
bear directly and substantially upon the specific matter 
under consideration, and when considered by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW


1.  The claim of entitlement to service connection for 
residuals of a shrapnel wound to the left forearm is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for 
residuals of laterite poisoning is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

3.  The claim of entitlement to service connection for 
residuals of malaria is not well-grounded.  38 U.S.C.A. § 
5107 (West 1991).  

4.  The August 1984 rating decision, which denied entitlement 
to service connection for residuals of a removal of the right 
toenail due to ingrown toenails, is final.  38 U.S.C.A. 
§ 4005 (1982); 38 C.F.R. § 19.192 (1984); (currently 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1998)).

5.  Evidence submitted since the August 1984 rating decision, 
which denied entitlement to service connection for residuals 
of removal of the right great toenail due to ingrown 
toenails, is not new and material, and the veteran's claim is 
denied.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Additionally, where a veteran has served at least 90 days 
during a period of war in a tropical theater and suffers from 
malaria that is manifested to a compensable degree within one 
year of separation from military service, or at a time when 
standard accepted treatises indicate that the incubation 
period commenced during such service, a presumption of 
service connection arises; the presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).   

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) has defined "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
the Court held that in order for a claim to be well grounded 
there must be competent evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Analysis

Residuals of a Shrapnel Wound to the Left Forearm

The veteran asserts that he incurred a shrapnel wound to the 
left forearm while in service.  He contends that he 
participated in combat related events in service, including 
firefights, mortar attacks, and ambushes.  The Board notes 
that in a March 1999 statement, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), indicated 
that the veteran's unit played a major role in the Cambodia 
Campaign in May 1970, by supporting the 1st Calvary Division, 
the 25th Infantry Division, and II Field Force Artillery.  
Following this operation, the unit was nominated for Valorous 
Unit award for heroism in connection with this operation.  
Research of the unit records also revealed that the veteran's 
unit sustained attacks at Tay Ninh, Cu Chi, Phuoc Vinh, and 
the Fishook area.  

The Board finds that this is sufficient evidence to establish 
that the veteran was at a location where combat took place 
during a significant operation in the Vietnam War, and the 
veteran's unit supported infantry groups during this 
operation.  Resolving doubt in his favor, the Board finds 
that the veteran was a combat veteran based upon the 
provisions of 38 U.S.C.A. § 1154, and these provisions are 
applicable to the veteran's claim.    

The provisions of 38 U.S.C.A. § 1154(b) provide that in any 
case where a veteran was engaged in combat with the enemy 
during a period of war, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991). 

The provisions of 38 C.F.R. § 3.304(d) provide that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

The Court has held that § 1154(b) does not obviate the 
requirements for a well-grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability).  
Arms v. West, 12 Vet. App. 188 (1999); Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Board notes that these provisions deal with the question 
of whether a particular disease or injury occurred in 
service, that is, what happened then, and not the question of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  In 
short, the above-cited provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

Review of the record reveals that the service medical records 
are silent for complaints, treatment, or diagnosis of a 
shrapnel wound to the left forearm.  At the hearing before 
the Board in July 1996, the veteran asserted that he 
sustained a shrapnel wound to the left forearm in service 
during a mortar attack in July or August of 1970.  Hearing 
Transcript, hereinafter Tr., 13.  He indicated that he pulled 
the mortar round out of his forearm.  Tr. 13.  The wound was 
dressed in the field.  Tr. 13.  The Board finds the veteran's 
statements to be satisfactory evidence of incurrence of a 
shrapnel wound to the left forearm notwithstanding the fact 
that there is no official record of such incurrence in such 
service.  See 38 U.S.C.A. § 1154(b). 

However, the veteran has not submitted competent medical 
evidence which establishes that he currently has a disability 
which is a residual of a shrapnel wound to the left forearm.  
A February 1996 VA examination report indicates that the 
veteran reported that he sustained a shrapnel wound to the 
left forearm.  There was no scar or residual problems 
detected upon examination.  The diagnosis, in pertinent part, 
was shrapnel fragment wound to the left forearm, minor, with 
no scar noted, no residuals, inactive at this time.  A 
December 1996 VA examination report does not reflect a 
diagnosis of residuals of a shrapnel wound to the left 
forearm.  

The veteran asserts that he currently has a cyst and nerve 
pain and damage in his left arm due to the shrapnel wound.  
Tr. 12 and 16.  Review of the record reveals that there is 
medical evidence that the veteran had a cyst of the left 
wrist.  A November 1994 VA treatment record indicates that 
the veteran had a ganglion cyst of the left wrist.  However, 
the veteran has not submitted competent medical evidence 
showing that the cyst was due to the shrapnel wound in 
service.  The treatment records and examination reports, that 
are associated with the claims folder, do not establish a 
medical nexus between the cyst and the veteran's period of 
service.  

Although the veteran and other lay persons are competent to 
provide an account of the veteran's symptoms, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran himself does not possess the technical 
or specialized knowledge to provide a probative conclusion 
with respect to the issue of whether his cyst is due to the 
in-service shrapnel wound.  See Espiritu, supra.  Thus, the 
veteran's statements are not sufficient evidence to render 
his claim well-grounded.  The Board also points out that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. at 93.  The veteran has not submitted any other 
medical opinion to support his claim. 

The veteran also asserts that he has nerve damage due to the 
shrapnel wound in service.  The Board notes that the medical 
evidence of record establishes that the veteran has carpal 
tunnel syndrome on the left.  Review of the record reveals 
that the RO denied entitlement to service connection for 
carpal tunnel syndrome on the left in a July 1997 rating 
decision.  The veteran was notified of this determination in 
July 1997 and he did not file a timely appeal.  Thus, this 
decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104, 20.1103.  The medical evidence of record 
does not establish that the veteran has any other type of a 
nerve disorder of the left upper extremity which is due to 
the shrapnel wound to the left forearm.  

The Board finds that the medical evidence of record does not 
establish that the veteran currently has a disability due to 
shrapnel wound to the left forearm.  Evidence of a well 
grounded claim must include medical evidence of a current 
disability.  See Caluza, 7 Vet. App. at 506.  See also 
Brammer, 3 Vet. App. at 225 (appellant did not produce any 
evidence that would tend to show a presently existing 
disability).  The most recent and most persuasive medical 
evidence of record does not show that the veteran currently 
has a residual disability due to the shrapnel wound to the 
left forearm.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, supra; see 
also Rabideau, supra.   

In light of the absence of competent evidence establishing 
that the veteran currently has residuals of a shrapnel wound 
to the left forearm, the veteran's claim is implausible and 
not well grounded.  Therefore, as a matter of law, the claim 
must be denied.  38 U.S.C.A. § 5107(a). 

Residuals of Laterite Poisoning

The veteran asserts that he incurred laterite poisoning in 
service while he served in Vietnam.  He contends, in essence, 
that he incurred laterite poisoning from exposure to red clay 
in Cambodia.  Tr. 8.  Service personnel records show that the 
veteran served in Vietnam from April 1970 to April 1971.  
Unit records indicate that the veteran's unit was in the 
Cambodia Campaign in May 1970.  Service medical records are 
silent for complaints, treatment, or diagnosis of laterite 
poisoning.  The veteran's separation examination report, 
dated in May 1972, is silent for diagnosis of residuals of 
laterite poisoning. 

The Board finds that the veteran's testimony that he had 
laterite poisoning in service is not satisfactory evidence of 
service incurrence pursuant to the provisions of 38 U.S.C.A. 
§ 1154, since the veteran is not asserting that this 
disability was incurred during combat and this disorder is 
not a combat-related disability.  

The Board finds the veteran's statements that he was exposed 
to laterite in Cambodia during service to be competent 
evidence.  However, the veteran is not competent to testify 
that he incurred laterite poisoning in service after such 
exposure.  The veteran himself does not possess the technical 
or specialized knowledge to provide a probative conclusion 
with respect to the issue of whether he sustained laterite 
poisoning in service.  See Espiritu, supra.  The veteran is 
competent to testify as to whether he was exposed to certain 
materials and to provide an account of his symptoms.  
However, he is not competent to provide a probative medical 
conclusion with respect to whether he was, in fact, poisoned 
by a certain toxin. 

In any event, the Board finds that the veteran's claim is not 
well-grounded because he has not submitted competent medical 
evidence that establishes that he currently has a residual 
disability due to laterite poisoning.  

The Board notes that the veteran asserts that he incurred 
chloracne and/or acne as a result of laterite poisoning.  
Review of the record reveals that the July 1984 Agent Orange 
examination report reflects, in pertinent part, a diagnosis 
of chronic acne-type skin rash, rule out chloracne, and 
urticaria.  A September 1984 VA examination report reflects, 
in pertinent part, a diagnosis of acneform skin changes of 
the face and thorax, scarring, and rare pustule.  A December 
1996 VA examination report reflects a diagnosis of acne over 
the face, upper anterior chest wall, upper back, and both 
upper arms.  There were several mildly erythematous papular 
lesions over the anterior chest, upper arms, and back.  The 
examiner indicated that he was uncertain if it was acne 
vulgaris or chloracne; it had the appearance of acne 
vulgaris.  The examiner further noted that the there was no 
definite particular exposure to any chemicals.  

A February 1996 VA examination report reflects, in pertinent 
part, a diagnosis of "chloracne secondary to laterite 
poisoning, diagnosed in 1974 or 75, but no treatment was 
provided."  It was noted that the veteran had deep pigmented 
papules of acne-like lesions along the anterior chest wall 
and back and there were also lesions of acne vulgaris on the 
face.  As noted above, the December 1996 VA examination 
report reflects a diagnosis of acne.  

The Board notes that entitlement to service connection for 
residuals of Agent Orange, including urticaria and acneform 
changes of the face and thorax, chloracne, and acne vulgaris, 
was denied in a November 1984 rating decision.  The veteran 
was notified of this decision and he did not file a timely 
appeal.  See 38 U.S.C.A. § 4005; 38 C.F.R. § 19.192; 
(currently 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103).  Thus, this decision is final.  

The Board further points out that the RO adjudicated the 
veteran's application to reopen the claim for entitlement to 
service connection for acne or chloracne in July 1997.  The 
RO determined that the veteran had not submitted new and 
material evidence, and the claim was not reopened.  The 
veteran did not file a timely appeal and this decision is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 
20.1103.  Consequently, the issue of entitlement to service 
connection for chloracne and acne is not before the Board for 
appellate review.   

At the hearing before the Board in July 1996, the veteran 
stated that he was told by a physician who had treated him 
for an appendectomy that he had laterite poisoning.  Tr. 8.  
The veteran indicated that he was told that the physician, 
Dr. Hilligus, informed him that he had laterite poisoning on 
his skin.  Tr. 8.  He stated that he was treated by Dr. 
Hilligus at the W.O.B. Hospital in 1978.  Tr. 8.  The veteran 
indicated that the residuals of laterite poisoning were the 
scars on his back and active lesions.  Tr. 9.  

The Board notes that the RO was unable to obtain the 
treatment records from the W.O.B. Hospital.  In June 1998, 
the W.O.B. Hospital, which is the B. hospital, informed the 
RO that they did not have any treatment records for the 
veteran.  

The Board further points out that there is no clinical 
evidence to support the veteran's contentions that he has a 
skin disorder or any other type of disorder due to laterite 
poisoning.  The veteran's assertions, that he was told by a 
physician that such etiological relationship exists, are not 
sufficient to render his claim well grounded.  The Board 
finds that the veteran's statements are mere recollections of 
what his treating physician purportedly said about his 
disorder.  Such statements are not competent medical 
evidence.  The assertions, as filtered through a layman's 
sensibilities, are simply "too attenuated and inherently 
unreliable" to have any probative value.  See, e.g., Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  The Board further points out that 
such statements are not supported by clinical evidence.  
Accordingly, the veteran's statements are not probative and 
do not render the claim well grounded.  

The Board finds that the medical evidence of record does not 
establish that the veteran currently has a residual 
disability due to laterite poisoning.  The treatment records 
and examination reports revealed no measurable disability 
caused by laterite poisoning.  There is no competent evidence 
that establishes that laterite poisoning was diagnosed in 
service.  Evidence of a well grounded claim must include 
medical evidence of a current disability.  See Caluza, 7 Vet. 
App. at 506.  See also Brammer, 3 Vet. App. at 225 (appellant 
did not produce any evidence that would tend to show a 
presently existing disability).  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In light of the absence of competent evidence establishing 
that the veteran currently has a residual disability due to 
laterite poisoning, the veteran's claim is implausible and 
not well grounded.  Therefore, as a matter of law, the claim 
must be denied.  38 U.S.C.A. § 5107(a). 

Residuals of Malaria

The veteran asserts that he incurred malaria in service.  The 
veteran contends, that while he was in service, he was 
admitted to a hospital at the Carswell Air Force Base in 
Texas in 1971.  Tr. 17.  He asserts, in essence, that he was 
treated for malaria during that hospitalization.  Tr. 17.  
The veteran also asserts that his VA physician informed him 
that it is a possibility that he contracted diabetes due to 
the residuals of malaria.  Tr. 20.  

The veteran has not submitted competent medical evidence that 
he incurred malaria in service or that he currently has 
residuals of malaria.  The service medical records are silent 
for complaints, treatment, or diagnosis of malaria.  The 
service hospitalization records from the Carswell Airforce 
Base indicate that the veteran was admitted in May 1971 for 
treatment of gastro-enteritis, acute, cause undetermined, 
probably viral etiology.  The hospitalization records do not 
reflect a diagnosis of malaria.   

The Board also finds that the veteran's testimony that he had 
malaria in service is not satisfactory evidence of service 
incurrence pursuant to the provisions of 38 U.S.C.A. § 1154, 
since the veteran is not asserting that this disability was 
incurred during combat and this disorder is not a combat-
related disability.  The Board also points out that the 
veteran himself does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether he had a diagnosis of malaria in 
service.  See Espiritu, supra.  

The veteran has not submitted competent medical evidence that 
he has a current disability due to malaria or that he 
currently has malaria.  A July 1984 Agent Orange examination 
report indicates that the veteran reported having malaria in 
1971.  A February 1996 VA examination report also reflects a 
diagnosis of history of malaria in 1971 with no residual 
problems ever since, inactive condition.  The examination 
report indicates that the veteran reported that he had 
malaria in the past.   

The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Thus, the Board finds that the notations in 
the VA examination report and treatment records, that the 
veteran had malaria in 1971, are not competent medical 
evidence that the veteran currently has malaria or residuals 
of malaria.  As noted above, the service medical records do 
not indicate that the veteran had malaria in 1971, and thus, 
the examiner must have relied solely upon the veteran's self-
reported history.   

The veteran asserts that a VA physician told him that his 
diabetes was caused by the residuals of malaria.  The Board 
notes that the RO obtained the veterans' treatment records 
and there is no such medical conclusion in the records.  The 
Board finds that the veteran's statements are mere 
recollections of what his treating physician purportedly said 
about his disorder.  Such statements are not competent 
medical evidence.  The assertions, as filtered through a 
layman's sensibilities, are simply "too attenuated and 
inherently unreliable" to have any probative value.  See 
Dean, supra; Robinette; supra.  The Board further points out 
that the veteran has not submitted any clinical evidence to 
support such statements.  Accordingly, the veteran's 
statements are not probative and do not render the claim well 
grounded.  

Regarding the veteran's contention that his diabetes is due 
to the malaria, the Board points out that in a July 1997 
rating decision, the RO denied entitlement to service 
connection for diabetes mellitus.  The veteran was notified 
of this rating decision in July 1997 and did not file a 
timely appeal.  Thus, that rating decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The Board finds that the medical evidence of record does not 
establish that the veteran currently has malaria or a 
residual disability due to malaria.  Evidence of a well 
grounded claim must include medical evidence of a current 
disability.  See Caluza, 7 Vet. App. at 506.  See also 
Brammer, 3 Vet. App. at 225 (appellant did not produce any 
evidence that would tend to show a presently existing 
disability).  The most recent and most persuasive medical 
evidence of record does not show that the veteran currently 
has a disability due to malaria.  In the absence of proof of 
a present disability there can be no valid claim.  Brammer, 
supra; see also Rabideau; supra.   

In light of the absence of competent evidence establishing 
that the veteran currently has malaria or a residual 
disability due to malaria, the veteran's claim is implausible 
and not well grounded.  Therefore, as a matter of law, the 
claim must be denied.  38 U.S.C.A. § 5107(a). 

II.  New and Material Evidence

Pertinent Law and Regulations

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) was invalidated.  See Hodge 
v. West, 155 F.3d 1356, 1360 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test of "material" 
evidence made it "more difficult for veteran claimants to 
submit additional evidence for Board consideration" than did 
the test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Hodge, supra.  The Federal Circuit stressed that under the 
regulation, new evidence that was not likely to convince the 
Board to alter its previous decision could be material if the 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155 F.3d at 
1363.  

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999), (en banc), and in Winters v West, 12 Vet. App. 203 
(1999), (en banc) the Court set forth a three-part test for 
the adjudication of previously denied claims to which 
finality had attached.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).   Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after 
ensuring that his duty to assist under 38 C.F.R. § 5107(b) 
has been fulfilled.  Elkins, 12 Vet. App. at 218-219; 
Winters, 12 Vet. App. at 206.  

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Analysis

In an August 1984 rating decision, the RO denied entitlement 
to service connection for residuals of removal of the right 
great toenail due to ingrown toenails.  The basis of the 
denial was that there was no medical evidence which showed 
that the veteran currently had a disability which was a 
residuals of the removal of the right great toenail due to 
ingrown toenails.  The veteran was notified by letter, in 
August 1984, of this rating decision.  The veteran did not 
perfect a timely appeal.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of the 
claim, a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 4005(c) 
(West 1982); 38 C.F.R. § 19.192 (1984).  In this case, the 
August 1984 rating decision is final, as there was no timely 
appeal of the decision.

In September 1993, the veteran filed an application to reopen 
his claim for entitlement to service connection for residuals 
of ingrown toenails.   

In this case, evidence submitted since the August 1984 rating 
decision consists of VA treatment records dated from 1984 to 
1998; a September 1984 VA examination report; a September 
1993 VA examination report; copies of the veteran's service 
personnel records and 201 file; a February 1996 VA 
examination report; treatment records from the P.M. Hospital 
dated in 1992; a November 1996 response from the W.O.B. 
Memorial Hospital; a December 1996 VA examination report; a 
December 1997 VA examination report; service hospitalization 
records dated in May 1971; a letter from USASCRUR with 
history of the veteran's battalion; and the veteran's 
testimony at a hearing before the Board in July 1996.   

The Board finds that this evidence can be considered new.  
This evidence was not part of the record at the time of the 
August 1984 rating decision, and has not been previously 
considered.  

However, this evidence can not be considered material since 
it does not bear directly and substantially upon the specific 
matter under consideration and when it is considered by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  This evidence does 
not address whether the veteran currently has a disability 
due to ingrown toenails or the removal of the right great 
toenail in service.  It does not bear directly or 
substantially upon whether the veteran has a residual 
disability due to the ingrown toenails in service.  The 
treatment records and examination reports do not establish 
that the veteran has a residual disability due ingrown 
toenails in service.  A June 1985 VA treatment record 
indicates that the veteran had complaints of an ingrown 
toenail on the left.  However, the treatment record indicates 
that there was no acute condition, only some slight erythema 
with some moderate pressure pain; there was no diagnosis of 
ingrown toenails.  This treatment record does not establish 
that the veteran has a residual disability due to the ingrown 
toenails in service.  The Board notes that the February 1996 
VA examination report indicates that the veteran had no 
residual problem after undergoing a partial removal of the 
toenail in 1970.  The Board also notes that the service 
medical records dated in May 1971 and the veteran's personal 
service records make no mention of the veteran's toes and do 
not establish that the veteran has a residual disability due 
to removal of the right great toenail due to an ingrown 
toenail.  The Board finds that this evidence is not 
significant.  Thus, the Board finds that this evidence is not 
material.   

At the hearing before the Board in July 1996, the veteran 
stated that he had problems with ingrown toenails.  Tr. 3.  
He stated that in service, he was given an injection and his 
toenail was pulled off.  Tr. 4.  The veteran indicated that 
he self-treated his toenail problem and at times, it was very 
painful.  Tr. 7.  

The veteran's testimony can be considered new, because this 
evidence was not part of the record at the time of the August 
1984 rating decision.  However, this evidence is not material 
since it does not bear directly and substantially upon the 
specific matter under consideration and when it is considered 
by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The veteran's statements are not sufficient evidence to 
establish that he currently has a residual disability due to 
ingrown toenails.  The statements by the veteran are lay 
assertions, and "lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108."  
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The veteran 
does not possess the technical or specialized knowledge to 
provide a probative conclusion with respect to the issue of 
whether he currently has a disability as a residual of 
ingrown toenails.  See Espiritu, supra.  Thus, the Board 
finds that this evidence is not material. 

For these reasons, the Board finds that the additional 
evidence, although new, is not material.  The claim for 
entitlement to service connection for residuals of removal of 
the right great toenail due to ingrown toenails is not 
reopened.



ORDER

Entitlement to service connection for residuals of a shrapnel 
wound to the left forearm is denied. 

Entitlement to service connection for residuals of laterite 
poisoning is denied.

Entitlement to service connection for residuals of malaria is 
denied. 

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
ingrown toenails, the appeal is denied.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals








